--------------------------------------------------------------------------------

Exhibit 10.4
 
PLEDGE AGREEMENT


THIS PLEDGE AGREEMENT (this “Pledge Agreement”) is entered into as of March 15,
2007, among BENIHANA INC., a Delaware corporation (the “Borrower”), certain
Subsidiaries of the Borrower (individually a “Guarantor”, and collectively the
“Guarantors”; together with the Borrower, individually a “Pledgor”, and
collectively the “Pledgors”) and WACHOVIA BANK, NATIONAL ASSOCIATION (F/K/A
FIRST UNION NATIONAL BANK), in its capacity as agent (in such capacity, the
“Administrative Agent”) for the lenders from time to time party to the Credit
Agreement described below (the “Lenders”).


RECITALS


WHEREAS, pursuant to that certain Credit Agreement dated as of the date hereof
(as amended, modified, extended, restated, replaced, or supplemented from time
to time, the “Credit Agreement”), among the Borrower, the Guarantors, the
Lenders party thereto and the Administrative Agent, the Lenders have agreed to
make Loans and to issue and/or acquire participation interests in Letters of
Credit upon the terms and subject to the conditions set forth therein; and


WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligations of the Lenders to make their respective Loans and
to issue and/or acquire participation interests in Letters of Credit under the
Credit Agreement that the Pledgors shall have executed and delivered this Pledge
Agreement to the Administrative Agent for the ratable benefit of the Lenders.


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.             Definitions. Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Credit
Agreement, and the following terms that are defined in the Uniform Commercial
Code from time to time in effect in the State of North Carolina (the “UCC”) are
used herein as so defined: Certificated Security, Control, Entitlement Order,
Financial Asset, Investment Company Security, Securities Account, Security,
Security Entitlement, Securities Intermediary and Uncertificated Security. For
purposes of this Pledge Agreement, the term (a) “Lender” shall include any
Hedging Agreement Provider and the term “Secured Hedging Agreement” shall mean
any Hedging Agreement between a Credit Party and a Hedging Agreement Provider,
as amended, modified, extended, restated, replaced or supplemented from time to
time.


2.            Pledge and Grant of Security Interest. To secure the prompt
payment and performance in full when due, whether by lapse of time or otherwise,
of the Secured Obligations (as defined in Section 3 hereof), each Pledgor hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Lenders, a continuing security interest in any and all right, title and interest
of such Pledgor in and to the following, whether now owned or existing or owned,
acquired, or arising hereafter (collectively, the “Pledged Collateral”):
 

--------------------------------------------------------------------------------



(a)           Pledged Capital Stock. (i) 100% (or, if less, the full amount
owned by such Pledgor) of the issued and outstanding Capital Stock owned by such
Pledgor of each Domestic Subsidiary set forth on Schedule 2(a) attached hereto
and (ii) 65% (or, if less, the full amount owned by such Pledgor) of each class
of the issued and outstanding Capital Stock entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) (“Voting Equity”) and 100% (or, if less,
the full amount owned by such Pledgor) of each class of the issued and
outstanding Capital Stock not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) (“Non-Voting Equity”) owned by such Pledgor of each
first-tier Foreign Subsidiary set forth on Schedule 2(a) attached hereto
(collectively, together with the Capital Stock and other interests described in
clauses (y) and (z) and in Sections 2(b) and 2(c) below, the “Pledged Capital
Stock”), including, but not limited to, the following:


(y)           subject to the percentage restrictions described above and in
Section 2(b) below, all shares, securities, membership interests or other equity
interests representing a dividend on any of the Pledged Capital Stock, or
representing a distribution or return of capital upon or in respect of the
Pledged Capital Stock, or resulting from a stock split, revision,
reclassification or other exchange therefor, and any subscriptions, warrants,
rights or options issued to the holder of, or otherwise in respect of, the
Pledged Capital Stock; and


(z)            subject to the percentage restrictions described above and in
Section 2(b) below and without affecting the obligations of the Pledgors under
any provision prohibiting such action hereunder or under the Credit Agreement,
in the event of any consolidation or merger involving the issuer of any Pledged
Capital Stock and in which such issuer is not the surviving entity, all shares
of each class of the Capital Stock of the successor entity formed by or
resulting from such consolidation or merger.


(b)          Additional Interests. (i) 100% (or, if less, the full amount owned
by such Pledgor) of each class of the issued and outstanding Capital Stock of
any Person which hereafter becomes a Domestic Subsidiary and (ii) 65% (or, if
less, the full amount owned by such Pledgor) of the Voting Equity and 100% (or,
if less, the full amount owned by such Pledgor) of the Non-Voting Equity of any
Person which hereafter becomes a first-tier Foreign Subsidiary, including,
without limitation, the certificates representing such Capital Stock.


(c)           Other Equity Interests. Subject to the percentage restrictions
described above, any and all other Capital Stock or other equity interests owned
by the Pledgors in any Domestic Subsidiary or any first-tier Foreign Subsidiary.


(d)           Proceeds. All proceeds and products of the foregoing, however and
whenever acquired and in whatever form.
 
2

--------------------------------------------------------------------------------


 
Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter pledge and
deliver additional shares of Capital Stock or other interests to the
Administrative Agent as collateral security for the Secured Obligations. Upon
such pledge and delivery to the Administrative Agent, such additional shares of
Capital Stock or other interests shall be deemed to be part of the Pledged
Collateral of such Pledgor and shall be subject to the terms of this Pledge
Agreement whether or not Schedule 2(a) is amended to refer to such additional
shares.


3.             Security for Secured Obligations. The security interest created
hereby in the Pledged Collateral of each Pledgor constitutes continuing
collateral security for all of the following, whether now existing or hereafter
incurred (the “Secured Obligations”): (a) all of the Credit Party Obligations
(including obligations under Secured Hedging Agreements), howsoever evidenced,
created, incurred or acquired, whether primary, secondary, direct, contingent,
or joint and several and (b) all expenses and charges, legal and otherwise,
incurred by the Administrative Agent, the Lenders and/or the Hedging Agreement
Providers in collecting or enforcing any of the Credit Party Obligations or in
realizing on or protecting any security therefor, including without limitation
the security granted hereunder.


4.             Delivery of the Pledged Collateral; Perfection of Security
Interest. Each Pledgor hereby agrees that:


(a)           Delivery of Certificates and Instruments. Each Pledgor shall
deliver as security to the Administrative Agent (i) simultaneously with or prior
to the execution and delivery of this Pledge Agreement, all certificates
representing the Pledged Capital Stock owned by such Pledgor and (ii) promptly
upon the receipt thereof by or on behalf of a Pledgor, all other certificates
and instruments constituting Pledged Collateral owned by a Pledgor. Prior to
delivery to the Administrative Agent, all such certificates and instruments
constituting Pledged Collateral of a Pledgor shall be held in trust by such
Pledgor for the benefit of the Administrative Agent pursuant hereto. All such
certificates shall be delivered in suitable form for transfer by delivery or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, substantially in the form provided in Exhibit A attached hereto.


(b)          Additional Securities. Subject to the percentage restrictions set
forth in Section 2, if such Pledgor shall receive by virtue of its being or
having been the owner of any Pledged Collateral, any (i) certificate, including
without limitation, any certificate representing a dividend or distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares of Capital Stock, stock
splits, spin-off or split-off, promissory notes or other instruments; (ii)
option or right, whether as an addition to, substitution for, or an exchange
for, any Pledged Collateral or otherwise; (iii) dividends payable in Capital
Stock; or (iv) distributions of Capital Stock or other equity interests in
connection with a partial or total liquidation, dissolution or reduction of
capital, capital surplus or paid-in surplus, then such Pledgor shall receive
such certificate, instrument, option, right or distribution in trust for the
benefit of the Administrative Agent, shall segregate it from such Pledgor’s
other property and shall deliver it forthwith to the Administrative Agent in the
exact form received accompanied by duly executed instruments of transfer or
assignment in blank, substantially in the form provided in Exhibit A attached
hereto, to be held by the Administrative Agent as Pledged Collateral and as
further collateral security for the Secured Obligations.
 
3

--------------------------------------------------------------------------------




(c)          Financing Statements; Other Perfection Actions. Each Pledgor hereby
authorizes the Administrative Agent to prepare and file such financing
statements (including continuation statements) or amendments thereof or
supplements thereto or other instruments as the Administrative Agent may from
time to time deem reasonably necessary or appropriate in order to perfect and
maintain the security interests granted hereunder in accordance with the UCC,
including, without limitation, any financing statement that describes the
Pledged Collateral as “all personal property” or “all assets” of such Pledgor or
that describes the Pledged Collateral in some other manner as the Administrative
Agent deems necessary or advisable. Each Pledgor shall also execute and deliver
to the Administrative Agent and/or file such agreements, assignments or
instruments (including affidavits, notices, reaffirmations, amendments and
restatements of existing documents, and any documents as may be necessary if the
law of any jurisdiction other than North Carolina becomes or is applicable to
the Collateral or any portion thereof, in each case as the Administrative Agent
may reasonably request) and do all such other things as the Administrative Agent
may reasonably deem necessary or appropriate (i) to assure to the Administrative
Agent its security interests hereunder are perfected, including such financing
statements (including continuation statements) or amendments thereof or
supplements thereto or other instruments as the Administrative Agent may from
time to time reasonably request in order to perfect and maintain the security
interests granted hereunder in accordance with the UCC and any other personal
property security legislation in the appropriate jurisdictions, (ii) to
consummate the transactions contemplated hereby and (iii) to otherwise protect
and assure the Administrative Agent of its rights and interests hereunder. Each
Pledgor agrees to mark its books and records (and to cause the issuer of the
Pledged Capital Stock of such Pledgor to mark its books and records) to reflect
the security interest of the Administrative Agent in the Pledged Collateral.


(d)          Provisions Relating to Uncertificated Securities, Security
Entitlements and Securities Accounts. The Pledgors shall promptly notify the
Administrative Agent of any Pledged Collateral consisting of an Uncertificated
Security or a Security Entitlement or any Pledged Collateral held in a
Securities Account. With respect to any such Pledged Collateral, (a) the
applicable Pledgor and the applicable issuer of the Uncertificated Security or
the applicable Securities Intermediary shall enter into, upon the request of the
Administrative Agent, an agreement with the Administrative Agent granting
Control to the Administrative Agent over such Pledged Collateral, such agreement
to be in form and substance reasonably satisfactory to the Administrative Agent
and (b) the Administrative Agent shall be entitled, upon the occurrence and
during the continuance of a Default or an Event of Default, to notify the
applicable issuer of the Uncertificated Security or the applicable Securities
Intermediary that it should follow the instructions or the Entitlement Orders,
respectively, of the Administrative Agent and no longer follow the instructions
or the Entitlement Orders, respectively, of the applicable Pledgor. Upon receipt
by a Pledgor of notice from a Securities Intermediary of its intent to terminate
the Securities Account of such Pledgor held by such Securities Intermediary,
prior to the termination of such Securities Account the Pledged Collateral in
such Securities Account shall be (i) transferred to a new Securities Account,
upon the request of the Administrative Agent, which shall be subject to a
control agreement as provided above or (ii) transferred to an account held by
the Administrative Agent (in which it will be held until a new Securities
Account is established).
 
4

--------------------------------------------------------------------------------




5.            Representations and Warranties. Each Pledgor hereby represents and
warrants to the Administrative Agent, for the benefit of the Lenders, that so
long as any of the Secured Obligations (other than contingent indemnity
obligations that survive termination of the Credit Documents pursuant to the
stated terms thereof) remain outstanding, any Credit Document or Secured Hedging
Agreement is in effect, and until all of the Commitments shall have been
terminated:


(a)           Authorization of Pledged Capital Stock. The Pledged Capital Stock
is duly authorized and validly issued, is fully paid and nonassessable and is
not subject to the preemptive rights of any Person. All other shares of Capital
Stock or other interests constituting Pledged Collateral are duly authorized and
validly issued, fully paid and nonassessable and not subject to the preemptive
rights of any Person.


(b)           Title. Each Pledgor has good and indefeasible title to the Pledged
Collateral of such Pledgor and will at all times be the legal and beneficial
owner of such Pledged Collateral free and clear of any Lien, other than
Permitted Liens. There exists no “adverse claim” within the meaning of Section
8-102 of the UCC with respect to the Pledged Capital Stock of such Pledgor.


(c)           Exercising of Rights. The exercise by the Administrative Agent of
its rights and remedies hereunder will not violate any law or governmental
regulation (excluding for purposes hereof, liquor license laws, the violation of
which could not, either individually or in the aggregate, reasonably be expected
to be material on the Pledgors’ business taken as a whole) or any material
contractual restriction binding on or affecting a Pledgor or any of its
property.


(d)           Pledgor’s Authority. No authorization, approval or action by, and
no notice or filing with any Governmental Authority, the issuer of any Pledged
Capital Stock or third party is required either (i) for the pledge made by a
Pledgor or for the granting of the security interest by a Pledgor pursuant to
this Pledge Agreement or (ii) for the exercise by the Administrative Agent or
the Lenders of their rights and remedies hereunder (except as may be required by
laws affecting the offering and sale of securities).


5

--------------------------------------------------------------------------------


(e)           Security Interest/Priority. This Pledge Agreement creates a valid
security interest in favor of the Administrative Agent for the ratable benefit
of the Lenders, in the Pledged Collateral. The taking possession by the
Administrative Agent of the certificates (if any) representing the Pledged
Capital Stock and all other certificates and instruments constituting Pledged
Collateral will perfect and establish the first priority of the Administrative
Agent’s security interest in all certificated Pledged Capital Stock and such
certificates and instruments. Upon the filing of UCC financing statements in the
location of each Pledgor’s state of organization, the Administrative Agent shall
have a first priority perfected security interest in all uncertificated Pledged
Capital Stock consisting of partnership or limited liability company interests
that do not constitute a Security pursuant to Section 8-103(c) of the UCC. With
respect to any Pledged Collateral consisting of an Uncertificated Security or a
Security Entitlement or any Pledged Collateral held in a Securities Account,
upon execution and delivery by the applicable Pledgor, the Administrative Agent
and the applicable Securities Intermediary or the applicable issuer of the
Uncertificated Security of an agreement granting Control to the Administrative
Agent over such Pledged Collateral, the Administrative Agent shall have a first
priority perfected security interest in such Pledged Collateral. Except as set
forth in this Section, no action is necessary to perfect the Administrative
Agent’s security interest.


(f)           No Other Capital Stock. Except as set forth on Schedule 2(a)
attached hereto (as updated or deemed updated from time to time in accordance
with the terms hereof and of the Credit Agreement), no Pledgor owns any Capital
Stock of the Borrower or any of its Domestic Subsidiaries or any of its
first-tier Foreign Subsidiaries.


(g)          Partnership and Limited Liability Company Interests. Except as
previously disclosed to the Administrative Agent, none of the Pledged Capital
Stock consisting of partnership or limited liability company interests (i) is
dealt in or traded on a securities exchange or in a securities market, (ii) by
its terms expressly provides that it is a Security governed by Article 8 of the
UCC, (iii) is an Investment Company Security, (iv) is held in a Securities
Account or (v) constitutes a Security or a Financial Asset.


6.             Covenants. Each Pledgor hereby covenants, that so long as any of
the Secured Obligations (other than contingent indemnity obligations that
survive termination of the Credit Documents pursuant to the stated terms
thereof) remain outstanding, any Credit Document or Secured Hedging Agreement is
in effect, and until all of the Commitments shall have been terminated, such
Pledgor shall:


(a)           Defense of Title. Warrant and defend title to and ownership of the
Pledged Collateral of such Pledgor at its own expense against the claims and
demands of all other parties claiming an interest therein; keep the Pledged
Collateral free from all Liens, other than Permitted Liens; and not sell,
exchange, transfer, assign, lease or otherwise dispose of Pledged Collateral of
such Pledgor or any interest therein, except as permitted under the Credit
Agreement and the other Credit Documents.


6

--------------------------------------------------------------------------------


(b)           Further Assurances. Promptly execute and deliver at its expense
all further instruments and documents and take all further action that may be
necessary and desirable or that the Administrative Agent may reasonably request
in order to (i) perfect and protect the security interest created hereby in the
Pledged Collateral of such Pledgor (including, without limitation, execution and
delivery of one or more control agreements reasonably acceptable to the
Administrative Agent, filing of UCC financing statements and any and all other
actions reasonably necessary to satisfy the Administrative Agent that the
Administrative Agent has obtained a first priority perfected security interest
in all Pledged Collateral); (ii) enable the Administrative Agent to exercise and
enforce its rights and remedies hereunder in respect of the Pledged Collateral
of such Pledgor; and (iii) otherwise effect the purposes of this Pledge
Agreement, including, without limitation and if requested by the Administrative
Agent, delivering to the Administrative Agent irrevocable proxies in respect of
the Pledged Collateral of such Pledgor.


(c)           Amendments. Not make or consent to any amendment or other
modification or waiver with respect to any of the Pledged Collateral of such
Pledgor or enter into any agreement or allow to exist any restriction with
respect to any of the Pledged Collateral of such Pledgor other than pursuant
hereto or as may be permitted under the Credit Agreement.


(d)           Compliance with Securities Laws. File all reports and other
information now or hereafter required to be filed by such Pledgor with the
United States Securities and Exchange Commission and any other state, federal or
foreign agency in connection with the ownership of the Pledged Collateral of
such Pledgor.


(e)           Issuance or Acquisition of Capital Stock. Not without executing
and delivering, or causing to be executed and delivered, to the Administrative
Agent such agreements, documents and instruments as the Administrative Agent may
reasonably require, issue or acquire any Capital Stock that consists of an
interest in a partnership or a limited liability company which (i) is dealt in
or traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a Security governed by Article 8 of the UCC, (iii)
is an Investment Company Security, (iv) is held in a Securities Account or (v)
constitutes a Security or a Financial Asset.


7.            Performance of Obligations; Advances by Administrative Agent. On
failure of any Pledgor to perform any of the covenants and agreements contained
herein, the Administrative Agent may, at its sole option and in its sole
discretion, perform or cause to be performed the same and in so doing may expend
such sums as the Administrative Agent may reasonably deem advisable in the
performance thereof, including, without limitation, the payment of any insurance
premiums, the payment of any taxes, a payment to obtain a release of a Lien or
potential Lien, expenditures made in defending against any adverse claim and all
other expenditures which the Administrative Agent may make for the protection of
the security interest hereof or may be compelled to make by operation of law.
All such sums and amounts so expended shall be repayable by the Pledgors on a
joint and several basis promptly upon timely notice thereof and demand therefor,
shall constitute additional Secured Obligations and shall bear interest from the
date said amounts are expended at the default rate for Revolving Loans that are
Base Rate Loans set forth in Section 3.1 of the Credit Agreement.  No such
performance of any covenant or agreement by the Administrative Agent on behalf
of any Pledgor, and no such advance or expenditure therefor, shall relieve the
Pledgors of any default under the terms of this Pledge Agreement, the other
Credit Documents or any Secured Hedging Agreement. The Administrative Agent may
make any payment hereby authorized in accordance with any bill, statement or
estimate procured from the appropriate public office or holder of the claim to
be discharged without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax lien,
title or claim except to the extent such payment is being contested in good
faith by a Pledgor in appropriate proceedings and against which adequate
reserves are being maintained in accordance with GAAP.
 
7

--------------------------------------------------------------------------------




8.            Events of Default. The occurrence of an event which under the
Credit Agreement would constitute an Event of Default shall be an event of
default hereunder (an “Event of Default”).


9.             Remedies.


(a)           General Remedies. Upon the occurrence of an Event of Default and
during the continuation thereof, the Administrative Agent shall have, in respect
of the Pledged Collateral of any Pledgor, in addition to the rights and remedies
provided herein, in the other Credit Documents, in any Secured Hedging Agreement
or by law, the rights and remedies of a secured party under the UCC or any other
applicable law.


(b)           Sale of Pledged Collateral. Upon the occurrence of an Event of
Default and during the continuation thereof, without limiting the generality of
this Section and without notice, the Administrative Agent may, in its sole
discretion, sell or otherwise dispose of or realize upon the Pledged Collateral,
or any part thereof, in one or more parcels, at public or private sale, at any
exchange or broker’s board or elsewhere, at such price or prices and on such
other terms as the Administrative Agent may deem commercially reasonable, for
cash, credit or for future delivery or otherwise in accordance with applicable
law. To the extent permitted by law, any Lender may in such event, bid for the
purchase of such securities. Each Pledgor agrees that, to the extent notice of
sale shall be required by law and has not been waived by such Pledgor, any
requirement of reasonable notice shall be met if notice, specifying the place of
any public sale or the time after which any private sale is to be made, is
personally served on or mailed, postage prepaid, to such Pledgor, in accordance
with the notice provisions of Section 11.1 of the Credit Agreement at least ten
(10) days before the time of such sale. The Administrative Agent shall not be
obligated to make any sale of Pledged Collateral of such Pledgor regardless of
notice of sale having been given. The Administrative Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.


(c)           [Reserved].


8

--------------------------------------------------------------------------------


(d)           Private Sale. Upon the occurrence of an Event of Default and
during the continuation thereof, the Pledgors recognize that the Administrative
Agent may deem it impracticable to effect a public sale of all or any part of
the Pledged Collateral and that the Administrative Agent may, therefore,
determine to make one or more private sales of any such Pledged Collateral to a
restricted group of purchasers who will be obligated to agree, among other
things, to acquire such Pledged Collateral for their own account, for investment
and not with a view to the distribution or resale thereof. Each Pledgor
acknowledges that any such private sale may be at prices and on terms less
favorable to the seller than the prices and other terms which might have been
obtained at a public sale and, notwithstanding the foregoing, agrees that such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Administrative Agent shall have no obligation to delay sale
of any such Pledged Collateral for the period of time necessary to permit the
issuer of such Pledged Collateral to register such Pledged Collateral for public
sale under the Securities Act of 1933. Each Pledgor further acknowledges and
agrees that any offer to sell such Pledged Collateral which has been (i)
publicly advertised on a bona fide basis in a newspaper or other publication of
general circulation in the financial community of New York, New York (to the
extent that such offer may be advertised without prior registration under the
Securities Act of 1933), or (ii) made privately in the manner described above
shall be deemed to involve a “public sale” under the UCC, notwithstanding that
such sale may not constitute a “public offering” under the Securities Act of
1933, and the Administrative Agent may, in such event, bid for the purchase of
such Pledged Collateral.


(e)           Retention of Pledged Collateral. In addition to the rights and
remedies hereunder, upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent may, after providing the notices
required by Sections 9-620 and 9-621 of the UCC (or any successor sections of
the UCC) or otherwise complying with the notice requirements of applicable law
of the relevant jurisdiction, accept or retain all or any portion of the Pledged
Collateral in satisfaction of the Secured Obligations. Unless and until the
Administrative Agent shall have provided such notices, however, the
Administrative Agent shall not be deemed to have retained any Pledged Collateral
in satisfaction of any Secured Obligations for any reason.


(f)           Deficiency. In the event that the proceeds of any sale, collection
or realization are insufficient to pay all amounts to which the Administrative
Agent or the Lenders are legally entitled, the Pledgors shall be jointly and
severally liable for the deficiency, together with interest thereon at the
default rate for Revolving Loans that are Base Rate Loans set forth in Section
3.1 of the Credit Agreement together with the costs of collection and the
reasonable fees of any attorneys employed by the Administrative Agent to collect
such deficiency. Any surplus remaining after the full payment and satisfaction
of the Secured Obligations shall be returned to the Pledgors or to whomsoever a
court of competent jurisdiction shall determine to be entitled thereto.


(g)          Other Security. To the extent that any of the Secured Obligations
are now or hereafter secured by property other than the Pledged Collateral
(including, without limitation, real and other personal property owned by a
Pledgor), or by a guarantee, endorsement or property of any other Person, then
the Administrative Agent shall have the right to proceed against such other
property, guarantee or endorsement upon the occurrence and during the
continuation of any Event of Default, and the Administrative Agent shall have
the right, in its sole discretion, to determine which rights, security, Liens,
security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or any of the Administrative Agent’s
rights or the Secured Obligations under this Pledge Agreement, under any other
of the Credit Documents or under any Secured Hedging Agreement.


9

--------------------------------------------------------------------------------


10.           Rights of the Administrative Agent.


(a)           Power of Attorney. Each Pledgor hereby designates and appoints the
Administrative Agent, on behalf of the Lenders, and each of its designees or
agents as attorney-in-fact of such Pledgor, irrevocably and with power of
substitution, with authority to take any or all of the following actions upon
the occurrence and during the continuation of an Event of Default:


               (i)             to demand, collect, settle, compromise, adjust
and give discharges and releases concerning the Pledged Collateral of such
Pledgor, all as the Administrative Agent may reasonably determine in respect of
such Pledged Collateral;


               (ii)             to commence and prosecute any actions at any
court for the purposes of collecting any of the Pledged Collateral and enforcing
any other right in respect thereof;


               (iii)            to defend, settle, adjust or compromise any
action, suit or proceeding brought with respect to the Pledged Collateral and,
in connection therewith, give such discharge or release as the Administrative
Agent may deem reasonably appropriate;


               (iv)            to pay or discharge taxes, Liens, security
interests, or other encumbrances levied or placed on or threatened against the
Pledged Collateral;


               (v)            to direct any parties liable for any payment under
any of the Pledged Collateral to make payment of any and all monies due and to
become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct;


               (vi)            to receive payment of and receipt for any and all
monies, claims, and other amounts due and to become due at any time in respect
of or arising out of any Pledged Collateral of such Pledgor;


               (vii)          to sign and endorse any drafts, assignments,
proxies, stock powers, verifications, notices and other documents relating to
the Pledged Collateral of such Pledgor;


               (viii)         to execute and deliver and/or file all
assignments, conveyances, statements, financing statements, continuation
statements, pledge agreements, affidavits, notices and other agreements,
instruments and documents that the Administrative Agent may determine necessary
in order to perfect and maintain the security interests and Liens granted in
this Pledge Agreement and in order to fully consummate all of the transactions
contemplated herein;


10

--------------------------------------------------------------------------------


               (ix)            to exchange any of the Pledged Collateral of such
Pledgor or other property upon any merger, consolidation, reorganization,
recapitalization or other readjustment of the issuer thereof and, in connection
therewith, deposit any of the Pledged Collateral of such Pledgor with any
committee, depository, transfer agent, registrar or other designated agency upon
such terms as the Administrative Agent may determine;


               (x)            to vote for a shareholder, partner or member
resolution, or to sign an instrument in writing, sanctioning the transfer of any
or all of the Pledged Collateral of such Pledgor into the name of the
Administrative Agent or into the name of any transferee to whom the Pledged
Collateral of such Pledgor or any part thereof may be sold pursuant to Section 9
hereof; and


               (xi)           to do and perform all such other acts and things
as the Administrative Agent may reasonably deem to be necessary, proper or
convenient in connection with the Pledged Collateral of such Pledgor.
 
This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations (other than contingent
indemnity obligations that survive termination of the Credit Documents pursuant
to the stated terms thereof) remain outstanding, any Credit Document or Secured
Hedging Agreement is in effect, and until all of the Commitments shall have been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Pledge
Agreement, and shall not be liable for any failure to do so or any delay in
doing so. The Administrative Agent shall not be liable for any act or omission
or for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct. This power of attorney is
conferred on the Administrative Agent solely to perfect, protect, preserve and
realize upon its security interest in the Pledged Collateral.
 
(b)          Assignment by the Administrative Agent. The Administrative Agent
may from time to time assign the Secured Obligations or any portion thereof
and/or the Pledged Collateral or any portion thereof to a successor
Administrative Agent, and the assignee shall be entitled to all of the rights
and remedies of the Administrative Agent under this Pledge Agreement in relation
thereto.


(c)          The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Pledged Collateral while being
held by the Administrative Agent hereunder, the Administrative Agent shall have
no duty or liability to preserve rights pertaining thereto, it being understood
and agreed that Pledgors shall be responsible for preservation of all rights in
the Pledged Collateral of such Pledgor, and the Administrative Agent shall be
relieved of all responsibility for the Pledged Collateral upon surrendering it
or tendering the surrender of it to the Pledgors. The Administrative Agent shall
be deemed to have exercised reasonable care in the custody and preservation of
the Pledged Collateral in its possession if such Pledged Collateral is accorded
treatment substantially equal to that which the Administrative Agent accords its
own property, which shall be no less than the treatment employed by a reasonable
and prudent agent in the industry, it being understood that the Administrative
Agent shall not have responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Pledged Collateral, whether or not the Administrative Agent has
or is deemed to have knowledge of such matters; or (ii) taking any necessary
steps to preserve rights against any parties with respect to any Pledged
Collateral.


11

--------------------------------------------------------------------------------


 
(d)          Voting Rights in Respect of the Pledged Collateral.


               (i)              So long as no Event of Default shall have
occurred and be continuing, to the extent permitted by law, each Pledgor may
exercise any and all voting and other consensual rights pertaining to the
Pledged Collateral of such Pledgor or any part thereof for any purpose not
inconsistent with the terms of this Pledge Agreement or the Credit Agreement;
provided, however, that Pledgor shall not exercise or shall refrain from
exercising any such right if the Administrative Agent shall have notified the
Pledgor that, in the Administrative Agent’s judgment, such action would have a
material adverse effect on the value of the Pledged Collateral or any part
thereof.


                (ii)            Upon the occurrence and during the continuance
of a Default or an Event of Default, all rights of a Pledgor to exercise the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant to paragraph (i) of this subsection (d) shall cease and all
such rights shall thereupon become vested in the Administrative Agent which
shall then have the sole right to exercise such voting and other consensual
rights.
 
(e)           Dividend and Distribution Rights in Respect of the Pledged
Collateral.


               (i)             So long as no Event of Default shall have
occurred and be continuing, each Pledgor may receive and retain any and all
dividends (other than dividends payable in the form of Capital Stock and other
dividends constituting Pledged Collateral which are required to be delivered to
the Administrative Agent pursuant to Section 4 above), distributions or interest
paid in respect of the Pledged Collateral to the extent they are allowed under
the Credit Agreement.


                (ii)            Upon the occurrence and during the continuation
of an Event of Default:


 (A)            all rights of a Pledgor to receive the dividends, distributions
and interest payments which it would otherwise be authorized to receive and
retain pursuant to paragraph (i) of this subsection (e) shall cease and all such
rights shall thereupon be vested in the Administrative Agent which shall then
have the sole right to receive and hold as Pledged Collateral such dividends,
distributions and interest payments; and
 
12

--------------------------------------------------------------------------------


 
 (B)            all dividends, distributions and interest payments which are
received by a Pledgor contrary to the provisions of clause (A) of this
subsection (ii) shall be received in trust for the benefit of the Administrative
Agent, shall be segregated from other property or funds of such Pledgor, and
shall be forthwith paid over to the Administrative Agent as Pledged Collateral
in the exact form received, to be held by the Administrative Agent as Pledged
Collateral and as further collateral security for the Secured Obligations.


               (f)              Release of Pledged Collateral. The
Administrative Agent may release any of the Pledged Collateral from this Pledge
Agreement or may substitute any of the Pledged Collateral for other Pledged
Collateral without altering, varying or diminishing in any way the force,
effect, Lien, pledge or security interest of this Pledge Agreement as to any
Pledged Collateral not expressly released or substituted, and this Pledge
Agreement shall continue as a first priority Lien on all Pledged Collateral not
expressly released or substituted.


11.          Application of Proceeds. After the exercise of remedies by the
Administrative Agent or the Lenders pursuant to Section 9.2 of the Credit
Agreement (or after the Commitments shall automatically terminate and the Loans
(with accrued interest thereon) and all other amounts under the Credit Documents
shall automatically become due and payable in accordance with the terms of such
Section), any proceeds of the Pledged Collateral, when received by the
Administrative Agent, any of the Lenders or any Hedging Agreement Provider in
cash or its equivalent, will be applied in reduction of the Secured Obligations
in the order set forth in Section 3.15 of the Credit Agreement, and each Pledgor
irrevocably waives the right to direct the application of such payments and
proceeds and acknowledges and agrees that the Administrative Agent shall have
the continuing and exclusive right to apply and reapply any and all such
proceeds in the Administrative Agent’s sole discretion, notwithstanding any
entry to the contrary upon any of its books and records.


12.           Costs of Counsel. If at any time hereafter, whether upon the
occurrence of an Event of Default or not, the Administrative Agent employs
counsel to prepare or consider amendments, waivers or consents with respect to
this Pledge Agreement, or to take action or make a response in or with respect
to any legal or arbitral proceeding relating to this Pledge Agreement or
relating to the Pledged Collateral, or to protect the Pledged Collateral or
exercise any rights or remedies under this Pledge Agreement or with respect to
the Pledged Collateral, then the Pledgors agree to promptly pay upon demand any
and all such reasonable documented costs and expenses of the Administrative
Agent or the Lenders, all of which costs and expenses shall constitute Secured
Obligations hereunder.


13

--------------------------------------------------------------------------------


 
13.           Continuing Agreement.


(a)           This Pledge Agreement shall be a continuing agreement in every
respect and shall remain in full force and effect so long as any of the Secured
Obligations (other than contingent indemnity obligations that survive
termination of the Credit Documents pursuant to the stated terms thereof) remain
outstanding, any Credit Document or Secured Hedging Agreement is in effect, and
until all of the Commitments shall have been terminated. Upon such payment and
termination, this Pledge Agreement shall be automatically terminated and the
Administrative Agent and the Lenders shall, upon the request and at the expense
of the Pledgors, forthwith release all of the Liens and security interests
granted hereunder and shall deliver all UCC termination statements and/or other
documents reasonably requested by the Pledgors evidencing such termination.
Notwithstanding the foregoing, all releases and indemnities provided hereunder
shall survive termination of this Pledge Agreement.


(b)          This Pledge Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Secured Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender as a preference,
fraudulent conveyance or otherwise under any bankruptcy, insolvency or similar
law, all as though such payment had not been made; provided that in the event
payment of all or any part of the Secured Obligations is rescinded or must be
restored or returned, all reasonable costs and expenses (including without
limitation any reasonable legal fees and disbursements) incurred by the
Administrative Agent or any Lender in defending and enforcing such reinstatement
shall be deemed to be included as a part of the Secured Obligations.


14.          Amendments; Waivers; Modifications. This Pledge Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 11.6 of the Credit Agreement.


15.          Successors in Interest. This Pledge Agreement shall create a
continuing security interest in the Pledged Collateral and shall be binding upon
each Pledgor, its successors and assigns and shall inure, together with the
rights and remedies of the Administrative Agent hereunder, to the benefit of the
Administrative Agent and the Lenders and their successors and permitted assigns;
provided, however, that none of the Pledgors may assign its rights or delegate
its duties hereunder without the prior written consent of each Lender or the
Required Lenders, as required by the Credit Agreement. To the fullest extent
permitted by law, each Pledgor hereby releases the Administrative Agent and each
Lender, each of their respective officers, employees and agents and each of
their respective successors and assigns, from any liability for any act or
omission relating to this Pledge Agreement or the Pledged Collateral, except for
any liability arising from the gross negligence or willful misconduct of the
Administrative Agent or such Lender or their respective officers, employees and
agents, in each case as determined by a court of competent jurisdiction.


16.           Notices. All notices required or permitted to be given under this
Pledge Agreement shall be in conformance with Section 11.1 of the Credit
Agreement.


14

--------------------------------------------------------------------------------


 
17.          Counterparts. This Pledge Agreement may be executed in any number
of counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Pledge Agreement to produce or
account for more than one such counterpart. Delivery of executed counterparts of
the Pledge Agreement by telecopy or other electronic means shall be effective as
an original and shall constitute a representation that an original shall be
delivered upon the request of the Administrative Agent.


18.          Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning,
construction or interpretation of any provision of this Pledge Agreement.


19.         Governing Law; Submission to Jurisdiction and Service of Process;
Waiver of Jury Trial; Venue. THIS PLEDGE AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA. The terms
of Sections 11.10 and 11.16 of the Credit Agreement are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.


20.           Severability. If any provision of this Pledge Agreement is
determined to be illegal, invalid or unenforceable, such provision shall be
fully severable and the remaining provisions shall remain in full force and
effect and shall be construed without giving effect to the illegal, invalid or
unenforceable provisions.


21.          Entirety. This Pledge Agreement, the other Credit Documents and any
Secured Hedging Agreement represent the entire agreement of the parties hereto
and thereto, and supersede all prior agreements and understandings, oral or
written, if any, including any commitment letters or correspondence relating to
this Pledge Agreement, the other Credit Documents, any such Secured Hedging
Agreement or the transactions contemplated herein and therein.


22.           Survival. All representations and warranties of the Pledgors
hereunder shall survive the execution and delivery of this Pledge Agreement, the
other Credit Documents and any Secured Hedging Agreement, the delivery of the
Notes and the making of the Loans and the issuance of the Letters of Credit
under the Credit Agreement.


23.           Joint and Several Obligations of Pledgors.


(a)          Each of the Pledgors is accepting joint and several liability
hereunder in consideration of the financial accommodations to be provided by the
Lenders under the Credit Agreement, for the mutual benefit, directly and
indirectly, of each of the Pledgors and in consideration of the undertakings of
each of the Pledgors to accept joint and several liability for the obligations
of each of them.


15

--------------------------------------------------------------------------------


 
(b)          Each of the Pledgors, jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Pledgors with respect to the payment and
performance of all of the Secured Obligations arising under this Pledge
Agreement, the other Credit Documents and any Hedging Agreement, it being the
intention of the parties hereto that all the Secured Obligations shall be the
joint and several obligations of each of the Pledgors without preferences or
distinction among them.


(c)          Notwithstanding any provision to the contrary contained herein, in
any other of the Credit Documents or in any Secured Hedging Agreement, to the
extent the obligations of a Pledgor shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of any
applicable state or federal law relating to fraudulent conveyances or transfers)
then the obligations of such Pledgor hereunder shall be limited to the maximum
amount that is permissible under applicable law (whether federal or state and
including, without limitation, the Bankruptcy Code).


24.          Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.
 
16

--------------------------------------------------------------------------------




Each of the parties hereto has caused a counterpart of this Pledge Agreement to
be duly executed and delivered as of the date first above written.
 

BORROWER:      
BENIHANA INC.,
 
a Delaware corporation
 
   
   
    By:   /s/ Joel A. Schwartz  

--------------------------------------------------------------------------------

 
Joel A. Schwartz
 
President

 
GUARANTORS:
   
1501 BROADWAY RESTAURANT CORP.,
a New York corporation
 
BENIHANA BETHESDA CORP.,
a New York corporation
BENIHANA BRICKELL STATION CORP.,
a Delaware corporation
BENIHANA BROOMFIELD CORP.,
a Delaware corporation
BENIHANA CARLSBAD CORP.,
a Delaware corporation
BENIHANA CHANDLER CORP.,
a Delaware corporation
BENIHANA CHICAGO CORP.,
a Delaware corporation
BENIHANA ENCINO CORP.,
a California corporation
BENIHANA INTERNATIONAL CORP.,
a Delaware corporation
BENIHANA LINCOLN ROAD CORP.,
a Florida corporation
BENIHANA LOMBARD CORP.,
an Illinois corporation
BENIHANA MARINA CORP.,
a California corporation
BENIHANA MONTEREY CORPORATION,
a Delaware corporation
BENIHANA NATIONAL CORP.,
a Delaware corporation
BENIHANA NATIONAL OF FLORIDA CORP.,
a Delaware corporation
BENIHANA NEW YORK CORP.,
a Delaware corporation
BENIHANA ONTARIO CORP.,
a Delaware corporation
BENIHANA ORLANDO CORP.,
a Delaware corporation

 
[signature pages continue]
 

--------------------------------------------------------------------------------


 

 
BENIHANA PLYMOUTH MEETING CORP.,
a Delaware corporation
BENIHANA OF PUENTE HILLS CORP.,
a Delaware corporation
BENIHANA SCHAUMBURG CORP.,
a Delaware corporation
BENIHANA SUNRISE CORPORATION,
a Delaware corporation
BENIHANA TUCSON CORP.,
a Delaware corporation
BENIHANA WESTBURY CORP.,
a Delaware corporation
BENIHANA WESTWOOD CORP.,
a Delaware corporation
BENIHANA WHEELING CORP.,
a Delaware corporation
BIG SPLASH KENDALL CORP.,
a Delaware corporation
HARU AMSTERDAM AVENUE CORP.,
a New York corporation
HARU FOOD CORP.,
a New York corporation
HARU GRAMERCY PARK CORP.,
a New York corporation
HARU HOLDING CORP.,
a Delaware corporation
HARU PARK AVENUE CORP.,
a Delaware corporation
HARU PHILADELPHIA CORP.,
a Delaware corporation
HARU PRUDENTIAL CORP.,
a Delaware corporation
HARU THIRD AVENUE CORP.,
a New York corporation
HARU TOO, INC.,
a New York corporation
HARU WALL STREET CORP.,
a Delaware corporation
MAXWELL’S INTERNATIONAL INC.,
a Delaware corporation
NOODLE TIME, INC.,
a Florida corporation
RA AHWATUKEE RESTAURANT CORP.,
a Delaware corporation
RA FASHION VALLEY CORP.,
a Delaware corporation
RA KIERLAND RESTAURANT CORP.,
a Delaware corporation
RA SCOTTSDALE CORP.,
a Delaware corporation

 
[signature pages continue]
 
2

--------------------------------------------------------------------------------




 
RA TEMPE CORP.,
a Delaware corporation
RA SUSHI BALTIMORE CORP.,
a Delaware corporation
RA SUSHI CHICAGO CORP.,
a Delaware corporation
RA SUSHI CORONA CORP.,
a Delaware corporation
RA SUSHI DENVER CORP.,
a Delaware corporation
RA SUSHI GLENVIEW CORP.,
a Delaware corporation
RA SUSHI HUNTINGTON BEACH CORP.,
a Delaware corporation
RA SUSHI HOLDING CORP.,
a Delaware corporation
RA SUSHI LAS VEGAS CORP.,
a Nevada corporation
RA SUSHI LOMBARD CORP.,
a Delaware corporation
RA SUSHI MESA CORP.,
a Delaware corporation
RA SUSHI PALM BEACH GARDENS CORP.,
a Delaware corporation
RA SUSHI SAN DIEGO CORP.,
a Delaware corporation
RA SUSHI SOUTH MIAMI CORP.,
a Delaware corporation
RA SUSHI TORRANCE CORP.,
a Delaware corporation
RA SUSHI TUCSON CORP.,
a Delaware corporation
RA SUSHI TUSTIN CORP.,
a Delaware corporation
RA SUSHI WESTWOOD CORP.,
a Delaware corporation
RUDY’S RESTAURANT GROUP, INC.,
a Nevada corporation
TEPPAN RESTAURANTS LTD.,
an Oregon corporation
THE SAMURAI, INC.,
a New York corporation

 

        By:   /s/ Joel A. Schwartz  

--------------------------------------------------------------------------------

 
Name: Joel A. Schwartz
  Title: President of each of the foregoing Guarantors


[signature pages continue]
 
3

--------------------------------------------------------------------------------




 
BENIHANA LAS COLINAS CORP.,
a Texas corporation
BENIHANA OF TEXAS, INC.,
a Texas corporation
BENIHANA WOODLANDS CORP.,
a Texas corporation
RA HOUSTON CORP.,
a Texas corporation
RA SUSHI CITY CENTER CORP.,
a Texas corporation
RA SUSHI PLANO CORP.,
a Texas corporation

 

        By:   /s/ Joel A. Schwartz  

--------------------------------------------------------------------------------

 
Name: Joel A. Schwartz
  Title: Authorized Agent of each of the foregoing Guarantors

 
 

4

--------------------------------------------------------------------------------


 
Accepted and agreed to as of the date first above written.
 

 
WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent
        By:      

--------------------------------------------------------------------------------

 
Name: 
  Title: 